Case 3:21-cr-30001-PKH Document 28             Filed 08/26/21 Page 1 of 1 PageID #: 212




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               HARRISON DIVISION

UNITED STATES OF AMERICA                                                        PLAINTIFF

v.                                 CASE NO. 3:21-CR-30001-001

JAMES READ                                                                    DEFENDANT

                                          ORDER

       The Court ADOPTS the report and recommendation (Doc. 10) entered in this case and

accepts Defendant’s plea of guilty to Counts 1, 2, and 3 of the information. The Defendant is

hereby adjudged GUILTY of the offenses.

       IT IS SO ORDERED this 26th day of August, 2021.


                                                         /s/P. K. Holmes, ΙΙΙ
                                                         P.K. HOLMES, III
                                                         U.S. DISTRICT JUDGE
